Filed 3/14/16 In re David Z. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re DAVID Z. et al., Persons Coming Under                              B269032
the Juvenile Court Law,
_____________________________________
NANCY C.,                                                                (Los Angeles County
                                                                         Super. Ct. No. CK64114)
         Petitioner,

         v.

SUPERIOR COURT OF THE STATE OF
CALIFORNIA, COUNTY OF LOS
ANGELES,

      Respondent.
_____________________________________
LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

         Real Party in Interest.

         PETITION FOR EXTRAORDINARY WRIT. Emma Castro, Commissioner.
Petition denied.
         Los Angeles Dependency Lawyers, Law Office of Danielle Butler Vappie and
Courtney K. Fisher for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                              _________________________
       By petition for extraordinary writ, Nancy C. (mother) challenges the juvenile
court’s order restricting her to monitored visits with her five children following the
termination of her reunification services and the setting of a hearing under Welfare and
Institutions Code section 366.26.1 We find no abuse of discretion, and thus we deny the
petition on the merits.
                  FACTUAL AND PROCEDURAL BACKGROUND
                                              I.
                                    Prior Proceedings
       David Z., Jonathan Z., Matthew Z., Jacob Z., and Joshua Z. (born September
1998, November 1999, June 2002, October 2003, and July 2005, respectively) are the
children of mother and William Z. (father).
       The family has a long history of involvement with the Department of Children and
Family Services (DCFS). Between 2003 and 2013, DCFS received 11 referrals alleging,
among other things, that the family home was filthy and unsanitary, the children attended
school in dirty clothes, there was no food in the home, the home and refrigerator were
infested with roaches, mother routinely brought the children to school hours late, and
both parents abused drugs. The family was subject to DCFS supervision from 2006 to
2008, and received voluntary family maintenance services from April 2010 to February
2011. Those services ceased in 2011 “when mother . . . simply moved away and failed to
inform her case worker of her whereabouts.”
       In January 2014, DCFS received another referral after mother tested positive for
marijuana, methamphetamines, and ecstasy in connection with an emergency housing
application; a month later, she tested positive for marijuana. DCFS reported it had great
difficulty making contact with mother because she moved frequently and did not
maintain a reliable phone number. The children told DCFS they did not go straight home
from school because mother might not be there, so they usually stayed at the public
library until it closed at 8:00 p.m. If mother did not come get them by 8:00 p.m., they


1
       All subsequent statutory references are to the Welfare and Institutions Code.
                                              2
took the bus home. Four of the five children reported seeing mother smoking a drug they
believed to be marijuana.
                                             II.
                                 The Present Proceeding
       In November 2014, DCFS received reports that father was incarcerated, mother
and the children were homeless, and the children were not regularly eating or attending
school.2 The children were detained from mother on November 12, and a juvenile
dependency petition was filed on November 17, 2014, alleging that the children were
subject to the jurisdiction of the juvenile court pursuant to section 300, subdivision (b)
because mother “is currently unable to provide appropriate parental care and supervision,
. . . endanger[ing] the children’s physical health and safety and plac[ing] the children at
risk of harm and damage.”
       On November 17, 2014, the court found a prima facie case for detaining the
children. DCFS was ordered to provide mother with immediate housing assistance, and
mother was granted unmonitored visits “as frequently as can be arranged.”
       The jurisdiction/disposition report, dated January 12, 2015, said the five children
had been placed with maternal cousin Sonia W., her husband, and their four daughters.
The five Z. children were reported to be thriving in their new placement. DCFS said
mother had agreed to drug test, but was reported a “no show” on January 2, 2015. She
visited the children infrequently. DCFS therefore recommended that mother’s visitation
be limited to twice a week, and that mother be required to make arrangements with the
caregivers at least 24 hours before any visit.
       On January 12, 2015, the court set a contested hearing for April, and ordered
DCFS to provide mother referrals for individual counseling and parenting classes. DCFS
provided the referrals the same day. However, as of April 2015, DCFS reported that
mother had contacted DCFS only once since the January hearing, had not reported any


2
       Father is expected to be incarcerated through November 2016; thereafter, he is
subject to deportation. He is not a party to this writ petition.
                                                 3
progress on individual counseling or parenting education, and had not returned phone
calls asking her to drug test. DCFS suspected mother was using illegal drugs.
       On April 29, 2015, the court sustained the petition. Mother was ordered to
participate in individual counseling and to drug test on demand “upon reasonable
suspicion that mother is abusing substances.” She was granted weekend overnight visits
at maternal grandmother’s home.
       In August 2015, DCFS reported that mother had been in custody and had not
notified the caregivers of her release. Further, mother had not had overnight visits with
the children because maternal grandmother refused to allow those visits at her home;
maternal grandmother told DCFS that she did not want mother to know where she lived
and she “believe[d] mother will drop minors off and leave.”
       In October and November 2015, DCFS reported that the Z. children continued to
thrive in the home of their caregivers. Each child was regularly attending school,
receiving appropriate medical care, and participating in extra-curricular activities.
Mother, however, was “not actively involved in this DCFS case. Mother . . . failed to
comply with Court orders for random drug testing, parenting, and individual counseling
[and] failed to meet with DCFS during this period of review to discuss the health,
welfare, safety and reunification of her children. CSW [children’s social worker] and
caregiver went to the extent of offering to meet with mother at the caregiver’s home,
offering any day in September, allowing her to pick a date. CSW and caregiver waited
the entire month for mother to schedule an appointment. Mother failed to indicate a date,
therefore failed to meet with DCFS.” She was reported to be a “no show” for all drug
test referrals. Despite “liberal opportunities presented for visitation,” she visited, phoned,
and texted the children only sporadically. Mother failed to attend scheduled meetings
with DCFS in October and November 2015.
       On November 17, 2015, the court ordered that mother would continue to have
unmonitored visitation, but that such visits should occur at some place “other than home
of caretaker.” This change apparently was made at the caregiver’s request that future


                                              4
visits between mother and the children take place at a DCFS office “to alleviate mother’s
false statement [the caregiver] is interfering with and/or refusing [to facilitate] visits.”
                                              III.
                     Termination of Mother’s Reunification Services
       On December 10, 2015, the court terminated mother’s family reunification
services. The court allowed mother to continue to visit the children, but ordered that such
visits be monitored.
       Mother’s counsel objected, urging that mother’s visits had been unmonitored
throughout the case, and “I don’t believe there’s any reason at this time to go back to
monitored.” The court disagreed: “Given the information in the lengthy, detailed report
for the .22 hearing, the court disagrees with you. Given the information in the [reports]
that the court has carefully reviewed, the court [orders] monitored visits for the mother
and her children.”
                       PETITION FOR EXTRAORDINARY WRIT
       Mother filed the present petition for extraordinary writ on February 8, 2016,
urging that the juvenile court abused its discretion by ordering that her visits with her
children be monitored. She suggests that because the visitation order “was a part of, and
integrally related to, the order referring the case for a selection and implementation
hearing pursuant to [section] 366.26,” the visitation order is a proper subject for
extraordinary writ relief pursuant to California Rules of Court, rule 8.452.
       On February 10, 2016, DCFS filed a letter with the court stating that it took no
position with respect to mother’s request for unmonitored visits.
       We issued an order to show cause on February 11, 2016 and set the matter for
hearing. For the reasons that follow, we now deny the writ petition on the merits.
       When a juvenile court orders a hearing pursuant to section 366.26, it shall “order
the termination of reunification services to the parent,” but shall “continue to permit the
parent or legal guardian to visit the child pending the hearing unless it finds that visitation
would be detrimental to the child.” (§ 366.21, subd. (h).) The juvenile court is accorded


                                               5
broad discretion in setting visitation orders. (In re Megan B. (1991) 235 Cal. App. 3d 942,
953.)
        On appeal, we will not reverse the juvenile court’s exercise of discretion unless the
record clearly shows it was abused. (In re Megan B., supra, 235 Cal.App.3d at p. 953.)
“ ‘The appropriate test for abuse of discretion is whether the trial court exceeded the
bounds of reason. When two or more inferences can reasonably be deduced from the
facts, the reviewing court has no authority to substitute its decision for that of the trial
court.’ ” (In re Stephanie M. (1994) 7 Cal. 4th 295, 318-319.)
        In the present case, the juvenile court did not abuse its discretion in ordering
monitored visits for mother. Mother had a history of illegal drug use, and her continuing
use of illegal drugs could not be ruled out because she refused to drug test. She regularly
left her children unattended or without proper supervision. Despite court orders to do so,
mother did not keep DCFS informed of her whereabouts, and DCFS had great difficulty
making contact with her because she moved frequently and did not maintain a reliable
phone number. For all of these reasons, the order of monitored visits was well within the
juvenile court’s broad discretion.
        Mother contends that the juvenile court lacked discretion to restrict her visitation
absent a finding of detriment. Not so: The statute requires a finding of detriment if the
court terminates visitation, but no such finding is required if the court merely reduces or
restricts visitation. (§ 366.21, subd. (h).) Because the juvenile court did not terminate
mother’s visitation in this case, a finding of detriment was not required. (In re Megan B.,
supra, 235 Cal.App.3d at p. 953.)




                                               6
                                     DISPOSITION
       The petition for an extraordinary writ is denied on the merits. Our decision is
immediately final as to this court. (Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 EDMON, P. J.


We concur:




                     ALDRICH, J.




                     LAVIN, J.




                                             7